ACCEPTED
                                                                         01-14-00815
                                                             FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 2/10/2015 9:59:38 AM
                                                                  CHRISTOPHER PRINE
                                                                               CLERK

                     01-14-00815-CR

                                               FILED IN
                                        1st COURT OF APPEALS
IN   THE FIRST COURT OF APPEALS AT HOUSTON,HOUSTON,
                                             TEXAS TEXAS
                                        2/10/2015 9:59:38 AM
                                        CHRISTOPHER A. PRINE
        MUHAMMAD SAADAN AHSAN, APPELLANT Clerk

                           v

              STATE OF TEXAS, APPELLEE



APPEALED FROM THE 182ND JUDICIAL DISTRICT COURT
            HARRIS COUNTY, TEXAS



         EX PARTE MUHAMMAD SAADAN AHSAN

              MOTION FOR CONTINUANCE
                TO ALLOW BRIEFING




                                      ___/s/__Gene P. Tausk_______
                                      Gene P. Tausk
                                      TBN: 24003035
                                      1221 Studewood
                                      Houston, TX 77008
                                      (713) 429-5476
                                      (713) 490-3150 (fax)
                                      gene@tauskvega.com

                                      ATTORNEY FOR
                                      APPELLANT,
                                      MUHAMMAD AHSAN
                                  01-14-00815-CR

       IN THE FIRST COURT OF APPEALS AT HOUSTON, TEXAS

                 EX PARTE MUHAMMAD SAADAN AHSAN


       APPEALED FROM THE 182ND JUDICIAL DISTRICT COURT
                   HARRIS COUNTY, TEXAS

                        MOTION FOR CONTINUANCE
                          TO ALLOW BRIEFING

TO THE HONORABLE JUDGES OF THIS COURT:

      Your Appellant, Muhammad Saadan Ahsan, by and through his counsel of

record, moves this Honorable Court to allow briefs to be submitted in the above

styled-and-numbered cause of action.

                                          I.

      This matter is a case which was appealed from the 228th Judicial District

Court, the Honorable Marc Carter presiding. The trial court case number was:

1433456.

                                         II.

      On or about October 16, 2014, this Honorable Court issued an Order of

Abatement in the above styled-and-numbered cause of action.            The Order of

Abatement stated that this matter was abated until the clerk’s record was filed from

the Trial Court. This Honorable Court stated that once the clerk’s record was filed,

Appellant could file a brief within 10 days of the clerk’s record being filed.
                                          2
                                          III.

      The Clerk’s record was filed on or about January 8, 2015. However, due to

an error with his email, Your Appellant did not get notice that this record was filed.

It was only when reviewing the Court’s online system to review this matter that Your

Appellant noticed that the brief was due on or about January 20, 2015.

                                          IV.

      Your Appellant would ask this Honorable Court to allow Appellant to file a

brief in this matter. As stated, through no fault of Appellant, Appellant did not get

notice that the Clerk’s record was filed and therefore was not put “on notice” that

the record was filed and therefore a brief was due. Appellant asks this Honorable

Court to allow him to rectify this matter and file a brief.

                                          V.

      Appellant noticed this error on or about February 9, 2015. Appellant informs

this Honorable Court that in keeping with the deadlines of the order from October

16, 2014, Appellant will have a brief ready for this court no later than February 19,

2015, which is 10 days from the date of Your Appellant discovering this error.




                                           3
                                           VI.

      For these reasons, therefore, Movant respectfully asks this Honorable Court

to allow him to brief this matter.

                                           Respectfully submitted:

                                           TAUSK & VEGA


                                           ____//s//_____________________
                                           Gene P. Tausk
                                           TBN: 24003035
                                           1221 Studewood
                                           Houston, TX 77008
                                           (713) 429-5476
                                           (713) 490-3150 (fax)
                                           gene@tauskvega.com

                                           ATTORNEY FOR APPELLANT,
                                           MUHAMMAD SAADAN AHSAN




                                       4
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served upon the
Harris County District Attorneys’ Office by CMRRR on February 10, 2015.



                                            /s/ Gene P. Tausk_______
                                            Gene P. Tausk




                       CERTIFICATE OF COMPLIANCE

   I, the undersigned, state that this document contains approximately 512 words.


                                      /s/ Gene Tausk___________




                                        5